STEVENSON, Judge.
We affirm appellant’s conviction for burglary of a dwelling. We cannot agree that the defendant’s self-serving statements concerning his allegedly innocent reasons for breaking and entering into the victim’s home in the early hours of the morning are sufficient to impair the statutory presumption created by section 810.07, Florida Statutes (1989), precluding the case from going to the jury. Pui’suant to section 810.07, proof of entering stealthily and without consent is prima facie evidence of entering with the intent to commit an offense. The jury had the opportunity to evaluate the question of defendant’s intent or lack thereof to commit an offense based on all of the circumstances of the case. The jury obviously resolved that question adversely to the appellant. Finding no error, we affirm.
HERSEY and POLEN, JJ., concur.